11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Antonio B. Farzley et al
Appellants
Vs.                   No. 11-01-00013-CV B Appeal from Dallas County
Richard McClelland and Emily McClelland
Appellees
 
The parties have filed in this court a joint
motion to dismiss the appeal.  The
parties state in their motion that Aall matters and issues in controversy between the parties have been
successfully settled and compromised.@  The motion is granted.  TEX.R.APP.P. 42.1.
The appeal is dismissed.
 
PER CURIAM
 
October 18, 2001
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.